DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on February 9th, 2018 (JP2018-021662). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated August 23rd, 2020 and November 2nd, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 9 and 11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claims 9 and 11, the limitation “every one of the plurality of disks is driven to rotate about the direction . . . more largely than in a case of changing a transmittance of the ND filter” is unclear and renders the claim indefinite. Specifically, “more largely” is unclear as a limitation generally here. Further, it is unclear what the case is when the disks are driven in this unclear way. Accordingly, this limitation will be interpreted to mean “every one of the plurality of disks is driven to rotate about the direction . . .”.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasugi et al. (US 2014/0028991 A1).
Regarding claim 1, Yasugi teaches a filter unit comprising a disk provided with a plurality of filters including an ND filter having a continuously variable transmittance (See, e.g., light quantity regulator 1 in Fig. 1A, which includes an ND filter having a continuously variable transmittance in the form of polarizing region 1a which, when rotated in conjunction with the other light quantity regulator 2 can achieve transmittance of 0-100%, meeting this limitation), wherein a filter corresponding to a rotational orientation of the disk among the plurality of filters provided on the disk is arranged on an optical axis of incident light toward an image sensor (See, e.g., optical path 5 in Fig. 1A and image sensor 110 in Fig. 13 and note that the exposure control section 106 corresponds to the configuration shown in Fig. 1A so this limitation is met).
Regarding claim 2, Yasugi teaches the device set forth above and further teaches a plurality of the disks arranged in a traveling direction of the incident light (See, e.g., Fig. 1A which shows this).
Regarding claim 3, Yasugi teaches the device set forth above and further teaches wherein the ND filter is a polarization filter (See, e.g., paragraph [0050] which explains this).
Regarding claim 4, Yasugi teaches the device set forth above and further teaches wherein the plurality of disks each comprises filters of the same types with those of other disks (See, e.g., paragraph [0050] which explains this).
Regarding claim 5, Yasugi teaches the device set forth above and further teaches wherein the plurality of filters further includes, in addition to the ND filter, a through filter that does not optically affect the incident light that passes through the through filter (See, e.g., nonpolarizing region 1b in Fig. 1A).
Regarding claim 8, Yasugi teaches the device set forth above and further teaches wherein every one of the plurality of disks is driven to rotate, independently from each other, about a direction that passes through a center of a plane of the disk and is perpendicular to the plane (See, e.g., Fig. 1A which shows the two disks both rotate around their centers to change which portion of the disk is in the optical axis), the polarization filter provided on at least one of the plurality of disks has a non-circular shape whose longitudinal direction is in a rotation direction of the disk, and the polarization filter having the non-circular shape is driven to rotate, on the optical axis of the incident light, about the direction that passes through the center of the plane of the disk and is perpendicular to the plane to change a relative angle between polarization directions of the polarization filter and a polarization filter provided on another one of the disks and cause a transmittance of the ND filter to change (See, e.g., the shape of the polarizing region 1a which has a noncircular shape with a longitudinal direction at least partly in a rotation direction of the disk, and as noted above the disk is driven about the center of the disk to change a relative angle between polarization directions of the two polarizing regions shown in Fig. 1A, which changes the transmittance).
Regarding claim 9, Yasugi teaches the device set forth above and further teaches wherein every one of the plurality of disks is driven to rotate about the direction that passes through the center of the plane of the disk and is perpendicular to the plane more largely than in a case of changing a transmittance of the ND filter, to cause filters arranged on the optical axis of the incident light to be switched to other filters (See, e.g., Fig. 1A and note that both disks rotate about their centers to cause filters to be switched, and note this limitation is met in light of the 112 rejection above).
Regarding claim 10, Yasugi teaches the device set forth above and further teaches wherein every one of the plurality of disks is driven to rotate, independently from each other, about a direction that passes through a center of a plane of the disk and is perpendicular to the plane (See, e.g., Fig. 1A which shows the two disks both rotate around their centers to change which portion of the disk is in the optical axis), the polarization filter provided on every one of the plurality of disks has a non-circular shape whose longitudinal direction is in a rotation direction of the disk, and the polarization filters having the non-circular shape are each driven to rotate, on the optical axis of the incident light, about the direction that passes through the center of the plane of the disk and is perpendicular to the plane to change a relative angle between polarization directions of the polarization filters and cause a transmittance of the ND filter to change (See, e.g., the shape of the polarizing regions 1a and 2a which have a noncircular shape with a longitudinal direction at least partly in a rotation direction of the disk, and as noted above the disks are driven about the center of the disk to change a relative angle between polarization directions of the two polarizing regions shown in Fig. 1A, which changes the transmittance).
Regarding claim 11, Yasugi teaches the device set forth above and further teaches wherein every one of the plurality of disks is driven to rotate about the direction that passes through the center of the plane of the disk and is perpendicular to the plane more largely than in a case of changing a transmittance of the ND filter, to cause filters arranged on the optical axis of the incident light to be switched to other filters (See, e.g., Fig. 1A and note that both disks rotate about their centers to cause filters to be switched, and note this limitation is met in light of the 112 rejection above).
Regarding claim 12, Yasugi teaches the device set forth above and further teaches a drive unit that drives the disk to rotate about a direction that passes through a center of a plane of the disk and is perpendicular to the plane (See, e.g., gears 3 and 4 in Figs 1A-B which are driven via a motor per paragraph [0055]).
Regarding claim 13, Yasugi teaches the device set forth above and further teaches wherein the drive unit drives the disk to rotate by applying a force to an outer peripheral portion of the disk (See, e.g., Fig. 1A which shows the two gears engaging the two disks on their peripheral to apply force to rotate the disks).
Regarding claim 14, Yasugi teaches the device set forth above and further teaches a control unit that controls rotational driving of the disk via the drive unit to achieve a desired rotational orientation of the disk (See, e.g., controller 114 in Fig. 13 which per paragraph [0159] controls the system including the exposure control section 106 per a user’s instruction, and thus controls rotational driving of the disk to achieve the desired rotation of the user).
Regarding claim 15, Yasugi teaches the device set forth above and further teaches an orientation detection unit that detects a rotational orientation of the disk, wherein the control unit controls rotational driving of the disk in accordance with a result of detection by the orientation detection unit (Note that an orientation detection unit, which could be the user themselves here, must necessarily know/detect the rotational orientation of the disk because otherwise the controller would not know where to stop the disk to achieve the required transmittance, so this limitation is met).
Regarding claim 16, Yasugi teaches a filter selection method comprising rotating a disk provided with a plurality of filters including an ND filter having a continuously variable transmittance to cause a filter corresponding to a rotational orientation of the disk among the plurality of filters provided on the disk to be arranged on an optical axis of incident light toward an image sensor (See, e.g., light quantity regulator 1 in Fig. 1A, which includes an ND filter having a continuously variable transmittance in the form of polarizing region 1a which, when rotated in conjunction with the other light quantity regulator 2 can achieve transmittance of 0-100%, and optical path 5 in Fig. 1A and image sensor 110 in Fig. 13, and note that the normal operation of this device achieves this method).
Regarding claim 17, Yasugi teaches an imaging device comprising: an imaging unit that captures an image of a subject (See, e.g., image sensor 110 in Fig. 13); and a filter unit having a disk provided with a plurality of filters including an ND filter having a continuously variable transmittance, in which a filter corresponding to a rotational orientation of the disk among the plurality of filters provided on the disk is arranged on an optical axis of incident light toward the imaging unit (See, e.g., light quantity regulator 1 in Fig. 1A, which includes an ND filter having a continuously variable transmittance in the form of polarizing region 1a which, when rotated in conjunction with the other light quantity regulator 2 can achieve transmittance of 0-100%, and optical path 5 in Fig. 1A and image sensor 110 in Fig. 13).
Regarding claim 19, Yasugi teaches the device set forth above and further teaches a drive unit that drives the disk of the filter unit to rotate about a direction that passes through a center of a plane of the disk and is perpendicular to the plane (See, e.g., gears 3 and 4 in Figs 1A-B and paragraph [0055] which explains a motor can drive them); and a control unit that controls rotational driving of the disk via the drive unit to cause a desired filter to be arranged on the optical axis of the incident light (See, e.g., controller 114 in Fig. 13).
Regarding claim 20, Yasugi teaches the device set forth above and further teaches an orientation detection unit that detects a rotational orientation of the disk, wherein the control unit controls rotational driving of the disk in accordance with a result of detection by the orientation detection unit (Note that an orientation detection unit, which could be the user themselves here, must necessarily know/detect the rotational orientation of the disk because otherwise the controller would not know where to stop the disk to achieve the required transmittance, so this limitation is met).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasugi et al. (US 2014/0028991 A1) in view of Belmares et al. (US 5,949,518).
Regarding claim 18, Yasugi teaches the device set forth above but lacks an explicit disclosure wherein the filter unit is provided between the imaging unit and an ultraviolet cut filter that blocks ultraviolet components contained in the incident light.
	However, in an analogous optical field of endeavor Belmares teaches coating a lens with an ultraviolet cut filter to block ultraviolet components of light (See, e.g., abstract). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yasugi to include a UV blocking coating, as taught by Belmares, on the lens in optical system 102 shown in Fig. 13, for the purpose of having more control over which light enters the image sensor. Note that as modified the ultraviolet cut filter would be between the imaging unit and the filter unit as shown in Fig. 13.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art, alone or in combination, fails to teach wherein the polarization filter provided on at least one of the plurality of disks is driven to rotate, independently from rotational driving of the disk, about a direction that passes through a center of the polarization filter and, the polarization filter rotates, on the optical axis of the incident light, about the direction that passes through the center of the polarization filter.

Regarding claim 7, this claim depends on an allowable base claim and is therefore allowable for at least the reasons stated supra. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                  
                                                                                                                                                                      /MARIN PICHLER/Primary Examiner, Art Unit 2872